ORDER

PER CURIAM
Appellant Randall Eye (“Eye”) appeals from the judgment of the trial court -entered upon a jury verdict convicting him of one count of attempt to manufacture methamphetamine (“meth”), three counts of possession with intent to create meth, and two counts of possessing a controlled substance. Police found meth, chemicals used to .produce meth, and items used to consume meth (collectively referred to as “the contraband”) in Eye’s master bedroom and bathroom. Eye shared the master suite with his girlfriend, Tonya Greer (“Tonya”). While Eye presents six points on appeal, each point raises the same legal argument — that the State failed to present sufficient evidence to prove that he constructively possessed the contraband found in the master suite. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).